Citation Nr: 1244402	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1. Entitlement to service connection for the claimed residuals of left rib fractures.  

2. Entitlement to an effective date earlier than January 27, 2009 for the assignment of a 70 percent rating for the service-connected residuals of a traumatic brain injury (TBI) with cognitive deficits.  

3. Entitlement to an initial evaluation in excess of 30 percent for the service-connected bilateral pes cavus, degenerative joint disease (DJD) of the great toes, Morton's neuroma, and hallux rigidus, post surgical.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to March 2005.  His long and highly decorated military career is shown to include combat service.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from May 2006, August 2009 and October 2009 rating decisions of the RO.  

In the May 2006 rating decision, issued in June 2006, the RO granted service connection for left foot plantar fasciitis with Morton's neuroma, rated at 10 percent; bilateral pes planus, rated as noncompensable; multiple scars of the feet, rated as noncompensable; plantar fasciitis of the right foot, rated as noncompensable; and bilateral hallux rigidus, status-post corrective surgery, both rated as noncompensable; and denied service connection for the residuals of a head injury and service connection for status-post fractured ribs, left side.  

In an April 2007 rating decision, issued in May 2007, the RO granted service connection for bilateral pes cavus and DJD of the great toes and, after combining it was the service-connected Morton's neuroma and post-surgical hallux rigidus, increased the evaluation to 30 percent for the bilateral foot disability.  The RO also granted service connection for headaches, status-post closed head injury from explosion, and assigned a noncompensable evaluation, effective on April 1, 2005.  

In January 2009, the Veteran submitted a claim of service connection for the residuals of TBI, and in the August 2009 rating decision, issued in September 2009, the RO granted service connection for TBI with residual cognitive deficits, and assigned a 70 percent evaluation, effective on January 27, 2009.  

The appeal, in fact, stems from a disagreement with the effective date of the assigned 70 percent rating and will be treated as a claim for a compensable evaluation for the service-connected TBI with cognitive deficits, for the period prior to January 27, 2009, the effective date of the assignment of the 70 percent rating.  

The Board notes that the Veteran's NOD may generally be construed as an allegation of clear and unmistakable error (CUE) in the August 2009 rating decision.  The RO's failure to address an implied claim is an action that can be challenged through a motion of CUE.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Richardson v. Nicholson, 20 Vet. App. 64 (2006); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  

When presented with such a request, VA must first give a full and sympathetic reading to the claimant's prior submissions to determine whether such a claim was reasonably raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

If it is determined that a claim was reasonably raised, VA must then determine whether such a claim remains pending or whether it was adjudicated as part of a final decision.  

If such a claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however, that claim must still be adjudicated.  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.  Richardson v. Nicholson, 20 Vet. App. 64 (2006).  

CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  A mere disagreement with how VA evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Here, the Veteran failed to allege with specificity that the August 2009 decision was subject to revision on the grounds of CUE, insofar as he did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the rating decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  

Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy this requirement.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The Board accordingly does not find that the Veteran has raised a valid motion for CUE with respect to the August 2009 adjudication of the issue of service connection for the residuals of a TBI with cognitive deficits, and it will not be addressed herein.  

In the October 2009 rating decision, the RO denied entitlement to an effective date earlier than January 27, 2009 for the assignment of a 70 percent rating for the service-connected residuals of a TBI with cognitive deficits.  

The RO based this denial on a finding that there was no evidentiary basis to retroactively assign a 70 percent evaluation back to April 1, 2005 as the recently established evaluation was determined based on his most recent claim and the laws in effect at the time that he submitted the new claim.  

In April 2011, the Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record, to include locating and associating with the file a missing notice regarding the duties to notify and assist, obtaining any outstanding treatment records, and scheduling the Veteran for VA examination and medical opinion.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran is shown to have engaged in combat with the enemy during his period of active service.  

2.  There is no lay or clinical evidence to show that the Veteran suffered an in-service injury that resulted in chronic residuals or disability of the left ribs.  

3.  An unappealed April 2007 RO rating decision granted service connection for headaches, status-post closed head injury from an explosion and assigned an initial noncompensable rating.  

4.  Following the final April 2007 RO rating decision, the Veteran next filed a claim in January 2009, for the residuals of a TBI with cognitive deficit; the credible lay and medical evidence pertaining to this application demonstrated that increased severity of the residuals of a TBI disability did not occur earlier than January 27, 2009.  

5.  The service-connected bilateral foot disability is not shown to be manifested by bilateral acquired claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  


CONCLUSIONS OF LAW

1.  The Veteran is not shown to have residual disability due to left rib fractures that were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 338 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

2.  The criteria for the assignment of an effective date earlier than January 27, 2009 for the assignment of a 70 percent rating for the service-connected residuals of a TBI with cognitive deficits have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400(o)(2) (2012); Percy v. Shinseki, 23 Vet. App. 37 (2009).  

3.  The criteria for the assignment of an initial evaluation in excess of 30 percent for the service-connected bilateral pes cavus, DJD of the great toes, Morton's neuroma, and hallux rigidus, post surgical, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, including DCs 5276 and 5278 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the United States Court of Appeals for Veterans Claims (Court) holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error could be "cured" by providing any necessary notice and then readjudicating the claim, including in a statement of the case (SOC) or supplemental statement of the case (SSOC), such that the intended purpose of the notice was not frustrated and the Veteran was given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  

With regard to notice regarding an initial evaluation following the grant of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Filing an NOD begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case; hence further VCAA notice is not required with regard to the initial rating appeal.  

VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters in December 2005, March 2006, September 2007, June 2008, February 2009, September 2009, April 2011 and June 2012, which explained the evidence necessary to substantiate the claims for service connection, for an increased rating, and for an earlier effective date, and informed the Veteran of his and VA's respective duties for obtaining evidence.  

The March 2006, September 2007, June 2008, February 2009 and September 2009 letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

The Board further notes that, effective on October 23, 2008, the criteria for evaluating TBI were revised, and the Veteran has been notified of the old and new criteria.  

His claim was then readjudicated in an August 2012 SSOC, issued in September 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Thus, the Board finds that the Veteran has had ample notice and opportunity to submit additional evidence and/or argument pertaining to the regulatory changes.  As such, the Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains in-service and post-service medical treatment records, and reports of VA examinations (also known in the record as Disability Benefits Questionnaires or "DBQs"), dated in January 2006, January 2007, August 2009 and July 2012.  

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA examination reports generally reflect review of the claims file, examination of the Veteran, and description and evaluation of the skin disability.  In particular, the January 2006, August 2009 and July 2012 examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  

As stated, this claim was remanded in April 2011.  In this remand, the Board directed that the RO/AMC review the claims file and ensure that all notification and development action required be completed, associate an outstanding VCAA notice letter with the claims file, schedule VA examination to assess the current level of disability of the bilateral foot disability, and collect outstanding treatment records.  
The claims file reflects that additional medical records have been obtained and VA examination and opinion were provided in July 2012.  

Further, the AOJ has had the opportunity to review the newly submitted evidence and has issued the August 2012 SSOC in consideration of that evidence.  As such, the Board finds that the development directed in the prior remand has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  

As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  


The Merits of the Claims

Service connection for the claimed residuals of left rib fractures

The Veteran contends that he suffers from the residuals of left rib fractures after being injured while playing rugby in service.  Because there is no competent evidence of any current residuals of left rib fractures since service, the claim will be denied.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(4).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, received in July 2004 when he requested service connection for six broken ribs on the left side, reportedly injured in 1999, and treated at the "Pentagon" medical facility.  

The service treatment records show that, in November 1999 the Veteran was assessed with left costochondritis secondary to questionable rib fracture.  A Report of Medical History, dated in October 2004, indicates that the Veteran reported a history of broken ribs.  

In support of his claim, the Veteran submitted service records, including an Air Force Form 303, Request for US Air Force Specialized Sports Training.  This form revealed that the Veteran was an active rugby player for many years, and competed in various championship events in 1982, 1994, 1998 and 1999.  

A VA general examination, dated in January 2006, reflects a reported history of breaking three ribs while playing rugby in 1996 that were completely healed.  The Veteran complained of discomfort when sleeping on his left side where the fractures were located.  Examination of the chest wall was found to be unremarkable, and the Veteran was diagnosed with a history of fractured ribs.  

A January 2007 private treatment record reveals a history of a left rib fracture.  

Since filing his claim for service connection, the Veteran has not provided further lay statements in support of his claim, or medical evidence to establish that he has any diagnosis of or treatment for a chronic left rib disorder.  

In fact, he has not identified any subjective symptoms associated with the claimed residuals of left rib fractures.  Also, the post-service clinical record does not reveal any complaint of, findings of, or treatment to an injury or fracture of his ribs.  

Without competent evidence of a current disability of the residuals of left rib fractures, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Even if the Board were to take the Veteran's initial claim as evidence of a current disability (see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses)), most critically, the third element of a service connection claim, a nexus, has not been satisfied.  Hickson, 12 Vet. App. at 253.  

The preponderance of the competent (i.e., informed and explained) medical evidence of record does not indicate that there is any current diagnosis of a chronic left rib disorder that had its onset during a period of the Veteran's military service.  

In sum, the Board finds that although the Veteran states that he currently has a left rib disability that is the result of military service, he has no current diagnosed disability and the record does not otherwise show objective manifestations of any chronic disability that are related to military service.  

Without a currently diagnosed disability of the residuals of left rib fractures, or evidence of a nexus linking a left rib disorder to service, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



Earlier effective date, prior to January 27, 2009, for the assignment of a 70 percent rating for the service-connected residuals of a TBI with cognitive deficits

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim re-opened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  

The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).  

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  

Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).  

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).  

A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court held that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.  

Under the "implicit denial" rule, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus, finally adjudicated even if VA did not expressly address that claim in its decision.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

When an RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim."  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  

The implicit denial rule applies where a VA decision provides an appellant with reasonable notice that his claim for benefits was denied.  Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009).  

In this case, service connection was established in an April 2007 rating decision for headaches as a residual of status-post head injury/brain trauma, and a noncompensable (no percent) rating was assigned under 38 C.F.R. § 4.124a, including DC 8045-9304, effective April 1, 2005, the day following his retirement from the military.  

The Veteran was notified of this decision, and his appellate rights, by letter dated on May 31, 2007.  As he did not appeal the April 2007 decision, it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

Notably, the RO's April 2007 rating decision cannot be revisited absent a motion of CUE which the Veteran has not raised.  Rudd, 20 Vet. App. at 300.  The Board observes that in the April 2007 decision, the RO evaluated the Veteran's claim under DCs 8045-9304, which specifically contemplated brain disease due to trauma and dementia due to head trauma.  38 C.F.R. § 4.124a, DC 8045 (from October 15, 1991 to October 23, 2008); 38 C.F.R. § 4.130, DC 9304 (2012).  

As noted, in January 2009, the Veteran filed a claim of service connection for the residuals of a TBI, which was granted in the August 2009 rating decision, and assigned a 70 percent evaluation, effective January 27, 2009, or the date he filed his claim of service connection.  

In September 2009, the Veteran filed his NOD and requested that an earlier effective date of April 1, 2005, based on the effective date of service connection for his headaches disability.  

In October 2009, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, and argued that his TBI with residual cognitive deficits was essentially the same disability as his service-connected headaches, status-post closed head injury from explosion, and that since his claim for headaches was filed on April 1 2005, that the effective date for his 70 percent evaluation for the TBI disability should be April 1. 2005.  

In the October 2009 rating decision, the RO denied an earlier effective date for the residuals of a TBI with cognitive deficits, based on a finding that, since the Veteran did not file a claim of service connection for TBI with residual cognitive deficits within one year of his discharge from service, and since he filed his original claim for benefits for TBI on January 27, 2009, an effective date of January 27, 2009 for the 70 percent evaluation was appropriate.  

The RO concluded that there was no basis to assign an earlier effective date, and an earlier effective date for service connection of TBI with residual cognitive deficits was denied.  

The Board has reviewed the Veteran's statements of record between the last final denial in April 2007 and the effective date of award assigned on January 27, 2009.  

None of his allegations and assertions can be reasonably construed as raising a claim for an increased rating for the residuals of a TBI with cognitive deficits prior to January 27, 2009.  Thus, there is no basis for an earlier effective date of award pursuant to the provisions of 38 C.F.R. § 3.155.  

Furthermore, the Board has carefully reviewed the Veteran's treatment records and examination reports which also fail to demonstrate any lay or medical evidence suggesting a worsening of the TBI disability between April 2007 and January 27, 2009.  Thus, there is no basis for an earlier effective date of award pursuant to the provisions of 38 C.F.R. § 3.157.  

The regulations for rating TBIs were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124a, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  

Prior to October 23, 2008, traumatic brain disease was rated under 38 C.F.R. 
§ 4.124a, including DC 8045 (prior to October 23, 2008), which provides as follows: Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the DCs specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (prior to October 23, 2008).  

The revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  

However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  

However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of A Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  

In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  

A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, including DC 8045 (effective October 23, 2008).  

As the claim for increase was received after the effective date of the amendment, the new criteria generally applies; however, the potential earlier effective date generally can be no earlier than the date the criteria became effective.  

Therefore, consideration must be given to entitlement to a compensable evaluation prior to the January 27, 2009 effective date, for the period from January 27, 2008 to October 23, 2008; and for the period from October 23, 2008 to January 27, 2009, under the old and revised criteria.  

At the outset, the Board notes that the Veteran is in receipt of a separate 10 percent rating, effective April 1, 2005, for tinnitus, which is the maximum available schedular rating for this disorder whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, including DC 6260.  

The Veteran is also in receipt of a separate 30 percent rating for posttraumatic stress disorder (PTSD), effective on April 1, 2005, which contemplates symptoms such as impairment of affect, speech, short and long term memory, abstract thinking, mood, motivation, and sleep as well as difficulty in understanding complex commands and in establishing and maintaining effective work and social relationships.  38 U.S.C.A. § 4 .130, including DC 9411.  

Additionally, the Veteran has also been awarded VA compensation for bilateral patellofemoral syndrome (DC 5099-5019), effective April 1, 2005; bilateral meralgia paresthetica (DC 8526), effective December 17, 2007; and central vertigo (DC 6299-6204), effective January 27, 2009.  

The record for the periods from January 27, 2008 to October 23, 2008, and from October 23, 2008 to January 27, 2009, are silent as to complaint of any residuals of a TBI or description of the Veteran's physical condition.  Also, the statements received after that time frame did not address the Veteran's TBI symptomatology for the pertinent periods.  

The clinical record for both time periods only show findings of meralgia paresthetica and neuroma, without bowel/bladder problems, erectile dysfunction or tremor, and with normal gait and bilateral arm swing.  

As noted, the Veteran's bilateral meralgia paresthetica was separately service connected, effective on December 17, 2007, and assigned a 10 percent evaluations well before the claim for TBI was filed.  

Thus, based on review of the clinical and lay record under the old and new criteria, a compensable disability rating for the residuals of a TBI with cognitive deficits have not been met for the periods from January 27, 2008 to October 23, 2008, or from October 23, 2008 to January 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 4.130, including DCs 9304-8045 (prior to and since October 23, 2008).  

In sum, the preponderance of the evidence is against an effective date earlier than January 27, 2009 for the assignment of a 70 percent evaluation for the service-connected residuals of a TBI with cognitive deficits, and the benefit-of- the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).    


Evaluating the feet

Applying the criteria to the facts of this case, the Board finds that an initial evaluation in excess of 30 percent rating for the service-connected bilateral pes cavus, DJD of the great toes, Morton's neuroma, and hallux rigidus, post surgical is not assignable .  

In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral pes cavus, DJD of the great toes, Morton's neuroma, and hallux rigidus, post surgical, do not result in findings reflective of either bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances; or bilateral acquired claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  

When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected disorders of the foot.  The service-connected bilateral foot disability may be entitled to an evaluation in excess of 30 percent under Diagnostic Code 5276 (acquired flatfoot) and/or Diagnostic Code 5278 (acquired claw foot).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Under Diagnostic Code 5276, a 50 percent disability rating is warranted for bilateral pronounced acquired flat foot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2012).  

Under Diagnostic Code 5278, a 50 percent disability rating is warranted for bilateral acquired claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a, DC 5278 (2012).  

The service treatment records show treatment for various injuries to and disorders of both feet, including bilateral hallux rigidus; hallux limitus; recurrent Morton's neuroma; contusion to the left great toe; tight calves; decreased range of motion in the ankles and toes; tendonitis in the foot plantar flexors; bilateral ankle crepitance without pain or discrete trauma; extremely limited bilateral ankle range of motion; chronic dislocation of both great toes; right and left great toe DJD; prominent plantar/retro calcaneal spur of the left foot; status-post open reduction internal fixation K-wire in the proximal phalanx of the left great toe; small joint effusion; slight irregularity of the hyaline cartilage at the tibiotalar joint with a focal defect involving the superolateral talar dome; tendinopathy of the peroneus longus and posterior tibialis tendons; and trace cystic change in the underlying calcaneus immediately below the subtalar joint.  

While in the service, the Veteran underwent several surgical procedures to ameliorate his bilateral foot conditions, including bilateral osteotomies on both big toes; left hallux cheilectomy; left proximal phalanx dorsiflexion osteotomy (Moberg); bilateral Morton's neuroma excisions; plantar wart excision; hardware removal, right great toe metatarsaphalangeal joint debridement, cheilectomy; right hallux metatarsal cheilectomy; and right proximal phalanx dorsiflexion closing wedge osteotomy.  

The post-service clinical record generally reflects findings of medial calcaneal pain of unclear origin, Morton's neuroma of the right foot, and intermetatarsal neuroma of the right foot, for which the Veteran has undergone operative intervention.  

A VA general examination report, dated in January 2006, notes a history of pes planus in both feet, bilateral hallux valgus deformities with subsequent surgical procedures on the dorsum of both feet, and Morton's neuroma removed from the right foot.  The Veteran complained of having no sensation on the left plantar surface.  The Morton's neuroma was described as occurring on the left foot, and the Veteran was diagnosed with plantar fasciitis of the left foot with no specific therapy.  The examiner observed the Veteran's symptoms were classic, with pain in the morning easing as the day progressed.  

An examination of the feet revealed bilateral hallux valgus surgical scars, numbness along the plantar surface of the left foot with a scar from pervious neuroma surgery, and bilateral pes planus.  The X-ray studies of both feet revealed bilateral calcaneal spurs, and the Veteran was diagnosed with plantar fasciitis, pes planus, hallux valgus with subsequent surgery, and Morton's neuroma, left foot with subsequent surgery.  

A QTC examination report, dated in January 2007,shows a specific history for bilateral pes planus with Morton's neuroma and hallux rigidus, postsurgical, which had existed since 1983.  The Veteran complained of having pain located on right foot between 2nd and 3rd toes since1995, which occurred constantly, was localized, and was described as burning in nature.  

The Veteran reported that the pain could be elicited by walking and was relieved by rest and massage.  At the time of pain, the Veteran indicated that he could function with medication, and at rest he did not have any pain, weakness, stiffness, swelling, or fatigue, but while standing or walking he had pain.  He noted undergoing an excision of left Morton's neuroma in 2003, with residuals of numbness across central metatarsal area, and foreign body sensation at site of surgical scar.  He reported having a functional impairment of being unable to walk without pain.  

The Veteran also complained of having had bunions, status-post bunionectomy, which had existed since 2000.  He described pain located at both great toes that occurred constantly, was localized, and was aching in nature.  The pain could be elicited by movement of the toe and was self-relieving.  The examiner noted that the Veteran could function without medication.  

The Veteran indicated that he had pain at rest, and while standing or walking.  He gave a history of bilateral bunionectomies in 2000 with residuals of decreased movement of the great toes, and pain with movement.  He reported a functional impairment of limitation with walking.  

On examination, the examiner observed leg length from the anterior superior iliac spine to the medial malleolus was 93 centimeters on the right and 93 centimeters on the left.  The feet did not reveal any signs of abnormal weight bearing, and posture and gait were within normal limits.  The Veteran did not require an assistive device for ambulation.  

An examination of the feet revealed painful motion; however, pes planus and pes cavus were not present to visual inspection; nor were hammer toes found on examination.  The examiner observed Morton's metatarsalgia between the 2nd and 3rd metatarsals of the right foot, but there was no hallux valgus present.  Hallux rigidus of the right foot was present, and the degree of angulation was characterized as moderate.  Hallux rigidus of the left foot was also present, and the degree of angulation was also characterized as moderate.  

The Veteran was noted as having limitations with standing and walking due to pain in the metatarsal areas with standing for long periods or walking.  He required a metatarsal orthotic pad; however, the symptoms and pain were not relieved by this corrective shoe wear.  

The X-ray findings for the right foot (nonweight bearing) were abnormal and showed small plantar calcaneal spur, and moderately advanced DJD of the metatarsophalangeal joint of the right great toe.  Weight bearing X-rays of the right foot were also abnormal and showed pes cavus.  

The X-ray findings for the left foot (nonweight bearing) showed prominent plantar calcaneal spur, mild-to-moderate DJD of the metatarsophalangeal joint of the left great toe, with a surgical pin in place in the proximal phalanx of the left great toe.
The left foot (weight bearing) X-rays showed findings of pes cavus.  

The Veteran was diagnosed with bilateral pes cavus and DJD of the great toes with Morton's neuroma and hallux rigidus, post surgical.  The examiner based this diagnosis on the history of a bilateral bunionectomy and excision of left Morton's neuroma, and the current pain in right 2nd/3rd interdigital space, along with pain with movement of the toes and objective X-ray findings of bilateral pes cavus and DJD of bilateral great toes.  The examiner indicated that the scars were as described and that there was tenderness in the left and right metatarsal pads and interdigital spaces with decreased mobility of the great toes.  

A QTC examination report, dated in August 2009, the Veteran provided a history of being diagnosed with bilateral pes cavus and degenerative joint disease of the great toes since1983, due to injury sustained while completing 357 parachute jumps.  He complained of pain in the bottom and top of both feet, which occurred constantly, was localized, and was characterized as burning, aching and sharp.  

The Veteran indicated that his pain could be exacerbated by physical activity, and was relieved by rest and by Tramadol.  At the time of pain, he could function with medication.  He noted that, at rest, and while walking or standing, he had pain, weakness, stiffness, swelling and fatigue.  However, the bone condition had never been infected.  

The examiner noted the Veteran underwent surgery for a Morton's neuroma in 2005.  The Veteran described the residual problems of the surgery as difficulty running, which he treated with stretching and orthotics.  He reported that the overall functional impairment related to his disability was with running and walking.  

An examination included observations of posture and gait that were within normal limits.  The examiner observed that examination of the feet revealed evidence of abnormal weight bearing, including callosities located at both big toes without tenderness.  However, there were no signs of unusual shoe wear pattern or breakdown noted, and the Veteran did not require any assistive device for ambulation.  

An examination of the ankles revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment or drainage, and there was no subluxation, deformity or ankylosis observed for either ankle.  

The range of motion included joint function limited by pain and weakness with repetitive use, but not by fatigue, lack of endurance or incoordination on the right.  

On the left, the joint function was additionally limited by pain and weakness with repetitive use, and weakness had the major functional impact.  The joint function on the left was not additionally limited by fatigue, lack of endurance or incoordination.  

An examination of the feet and toes revealed observations of right foot tenderness, without painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness and instability.  There was active motion in the metatarsophalangeal joint of the right great toe.  

An examination of the left foot revealed findings of tenderness, without painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  There was active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surfaces of the right and left feet revealed moderate tenderness.  

Weight bearing examination of the Achilles tendon indicated normal alignment on the right and left.  Non-weight bearing examination of the Achilles tendon indicated normal alignment on the right and left.  Pes cavus was not present, and no hammer toes were found on examination of the feet.  Morton's metatarsalgia was not present; however, hallux valgus of the right foot was present, and the degree of angulation was characterized as moderate with no resection of the metatarsal head present.  

Hallux valgus of the left foot was also present, and the degree of angulation was characterized as moderate with no resection of the metatarsal head present.  Hallux rigidus of each foot was present, and the degree of rigidity was characterized as moderate.  

The examiner noted that the Veteran had limitations with standing and walking, and was only able to stand for 15 to 30 minutes.  He required shoe inserts, but not orthopedic shoes, corrective shoes, arch supports, foot supports, or build-up of the shoes, and his symptoms and pain were not relieved by the shoe inserts.  

For the established diagnosis of bilateral pes cavus and DJD of the great toes there was no change in the diagnosis, but the disability was characterized as asymptomatic based on the medical history and physical examination.  

For the established diagnosis of Morton's neuroma there was no change in the diagnosis, but the disability was characterized as asymptomatic based on the medical history and physical examination.  

For the established diagnosis of hallux rigidus, post-surgical, there was no change in the diagnosis, and the disability was characterized as active based on the medical history and physical examination.  The effect of the disability on the Veteran's usual occupation was not given; however, the effect of the disability on his daily activity was reported as his being less active.  

In July 2011, the Veteran submitted a statement where he reported that, at the end of the work day, his feet went into painful spasms and cramps for an extended period of time after he removed his footwear.  He noted undergoing five documented surgeries involving both feet while in the military and indicated that problems with both feet remain a growing issue for him.  

In July 2012, the Veteran underwent a DBQ foot examination, during which he reported having a history of bilateral pes cavus upon entry to the military in 1980, with more pain and symptoms from the pes cavus since 1980.  In 1982/1983 he reported developing degenerative changes in both great toes, which developed into hallux rigidus, for which he underwent one surgery on the right foot and two surgeries on the left foot.  In 1984/1985, he reported developing a neuroma of each foot and eventually undergoing right neuroma surgery in 2001/2002 and left neuroma surgery in 2001/2002.  

The examiner noted that the Veteran did not have hallux valgus, Morton's neuroma, metatarsalgia, hammer toes, malunion/nonunion of the tarsal/metatarsal bones, foot injuries, or bilateral weak foot.  He was observed to have had Morton's neuroma, diagnosed in 2001/2002; hallux rigidus, diagnosed in 1982/1983; and claw foot (pes cavus), diagnosed in 1980.  He was also observed to have scars related to his foot surgery; however, these were not found to be painful and/or unstable, or to constitute a combined total area of greater than 39 square centimeters (6 square inches).  

On examination, the examiner indicated that no bilateral pes cavus or Morton's neuroma were found.  The right great toe was observed to dorsiflex at the 1st metatarsophalangeal joint from 10 to 12 degrees and plantar flexion from 10 to 12 degrees.  The left great toe was observed to dorsiflex at the 1st metatarsophalangeal joint to 10 degrees and plantar flex to 8 degrees, suggestive of hallux limitus.  

The examiner noted that the Veteran occasionally used custom-made foot orthotics for his disability and commented that, due to the Veteran's foot disability, there was no functional impairment that was severe enough that the effective function would have been equally well served by an amputation with prosthesis.  The tests revealed abnormal findings of degenerative or traumatic arthritis of both feet; however, there were no other significant diagnostic test findings.  

The examiner opined that the Veteran's disability impacted his ability to work.  Specifically, the examiner indicated that the Veteran could not walk to too many meetings for work, required extra time to walk to meetings, required a handicapped parking permit, required a boot-type shoe, and required a special chair that made it easier for him to rise from his seat.  

The Veteran noted that had to take ramps and elevators because it was easier on his feet.  The examiner also noted that the Veteran's feet disability made it difficult for him to drive a car with a clutch.  

On this record, the Board finds that the criteria for an initial rating, in excess of 30 percent for the service-connected bilateral foot disability for the period of the appeal. 

 While the Veteran was recently noted to have some limitation in walking and standing due to foot pain, he is not shown to have changes consistent with bilateral acquired claw foot (pes cavus) that would equate with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity under Diagnostic Code 5278.  He is not shown to have any current changes due to pes planus.    

The Board notes the Veteran's lay statements in support of his claim, including descriptions of painful foot spasms and cramping after prolonged walking, and finds that he is competent to report the observable symptoms of his bilateral foot disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, these manifestations consistent with hallux rigidus and DJD of the great toes are found to be reasonably rated as part of the overall disability picture as marked tenderness under metatarsal heads required for a 30 percent rating in accordance with Diagnostic Code 5278.   To the extent that active manifestations of a Morton's neuroma are not shown, a higher initial is not assignable in this case.  

The preponderance of the evidence is against a finding that an initial 30 percent evaluation is appropriate and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  The Veteran does not meet the requirements for a higher rating in excess of 30 percent at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

However, the service-connected bilateral foot disability is shown to be reasonably addressed by established schedular standards in this case.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Entitlement to a total disability rating based on individual unemployability (TDIU), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As of the July 2012 DBQ examination, the record shows that the Veteran is currently employed; therefore, any development or consideration under Rice is not appropriate.  


ORDER

Service connection for the claimed residuals of left rib fractures is denied.  

An effective date earlier than January 27, 2009 for the assignment of a 70 percent rating for the service-connected residuals of a TBI with cognitive deficits is denied.  

An initial evaluation in excess of 30 percent for the service-connected bilateral pes cavus, DJD of the great toes, Morton's neuroma, and hallux rigidus, post surgical is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


